 MICHIGAN TIMBER & TRUSS, INC. 459Michigan Timber & Truss, Inc. and Patrick T. Raquepaw. Case 7ŒCAŒ40380 May 21, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND BRAME On July 27, 1998, Administrative Law Judge C. Rich-ard Miserendino issued the attached decision.  The Charging Party filed exceptions and a supporting brief, and the Respondent filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order. ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed.   Jeffrey Wilson, Esq., for the General Counsel. David Jerome, Esq., of Troy, Michigan, for the Respondent. BENCH DECISION AND CERTIFICATION STATEMENT OF THE CASE C. RICHARD MISERENDINO, Administrative Law Judge. This case was tried in Detroit, Michigan, on June 17, 1998. The charge was filed on November 3, 1997, and the complaint was issued on January 16, 1998. The complaint alleges that on No-vember 3, 1997, the Respondent, by its shift foreman, James Bennett, violated Section 8(a)(1) of the Act by interrogating the Charging Party, an employee/union organizer, about his union activities, and by telling him that the Respondent did not need or want a union. The complaint further alleges that on Novem-ber 3, 1997, the Respondent, by its shift foreman, James Ben-nett, unlawfully terminated the Charging Party because of his union activities in violation of Section 8(a)(3) and (1) of the Act. The Respondent filed a timely answer denying the material allegations of the complaint.                                                                                                                      1 The Charging Party has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 Contrary to the judge, Member Brame would find that the state-ment made by Shift Foreman James Bennett to the Charging Party to the effect that the Company did not need or want a union was not a personal opinion.  Rather, Member Brame would find that Bennett™s statement, although attributable to the Respondent, is clearly lawful under Sec. 8(c) of the Act.  Sec. 8(c) specifically provides that ﬁ[t]he expressing of any views, argument, or opinion, or dissemination thereof . . . shall not constitute or be evidence of any unfair labor practice under any of the provisions of this Act, if such expression contains no threat of reprisal or force or promise of benefit.ﬂ  See Medeco Security Locks v. NLRB, 142 F.3d 733, 744 (4th Cir. 1998), citing Alpo Pet Foods v. NLRB, 126 F.3d 246, 252 (4th Cir. 1997).  Here, according to credited testimony, the Charging Party initiated the conversation about the Un-ion by explaining to Bennett what a union could do for the employees in terms of higher wages and better benefits.  Bennett™s reply merely represented the Respondent™s opinion about unions.  Chairman Trues-dale and Member Hurtgen agree that the remark did not violate Sec. 8(a)(1).  In this regard, they rely on all of the circumstances, including the personal nature of the remarks and the substance thereof. At the conclusion of the trial and following oral argument by counsel for the General Counsel and counsel for the Respon-dent, I issued a bench decision pursuant to Section 102.35(a) of the Board™s Rules and Regulations, setting forth findings of fact and conclusions of law. I found that the Charging Party was not credible for the reasons stated in the transcript. On the other hand, I credited the testimony of the shift foreman, James Ben-nett, which, in part, was corroborated by another witness. I found that Bennett did not interrogate the Charging Party about his union activities. Rather, the evidence showed that after dis-tributing union flyers outside the Respondent™s facility before work, the Charging Party entered the building, clocked in for work, and stopped to talk to two day-shift employees who were on worktime at their work stations. When Bennett saw that the Charging Party with the union flyers talking to the two employ-ees, he asked the Charging Party to put the union flyers in his car and to get to work. Upon returning from his car, Charging Party stopped again to talk to one of the day-shift employees, when Bennett asked him again to get to work. As Bennett and the Charging Party walked down a hall toward the saw area, the Charging Party began telling Bennett about the Union. For demeanor, and other reasons stated in the transcript, I credit Bennett™s testimony that that he did not ask questions about the Union or the Charging Party™s union activities. Instead, the evidence shows that Bennett sought to curtail the conversation by telling the Charging Party to get to work and, in the course of the conversation, Bennett stated that the Respondent did not need or want a union. Thus, I concluded that in the context in which the conversation occurred there was no violation of Sec-tion 8(a)(1) of the Act. I also found that in the context of the same conversation, Bennett did not terminate the Charging Party. The credible evidence shows that Bennett unsuccessfully attempted to end the conversation by asking the Charging Party to return to work. He finally told him that he could either go back to work or leave at which time the Charging Party left. For demeanor, and other reasons stated in the transcript, I was unpersuaded by the Charging Party™s testimony that Bennett pointed to the door and in an angry voice told him to take his union hat and go back to his union job. The evidence shows that only minutes before, Bennett calmly approached the Charging Party, asked him to put the union leaflets in his car, and told him to go to work. He did not reprimand or discipline the Charging Party for disturbing the working employees, he did not attempt to confis-cate the union material, and there is no evidence that he said anything to the working employees about their conversation with the Charging Party. I therefore concluded that no violation of Section 8(a)(3) of the Act occurred. In accordance with Section 102.45 of the Rules and Regula-tions, I certify the accuracy of, and attach hereto as ﬁAppendix A,ﬂ the portion of the transcript containing this decision.1  1 Appendix B sets forth certain corrections to the transcript where the text does not conform to my notes. [Certain corrections to the tran-script have been noted and corrected and Appendix B is omitted from publication.] 328 NLRB No. 70  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 460CONCLUSIONS OF 
LAW The Respondent has not violated the Act in any manner al-
leged in the complaint. 
ORDER2 The complaint is dismissed. 
APPENDIX A 
102 I™m going to recess until 1:45 PM. I™ll come back and give a 
bench decision. 
(A brief recess.) 
JUDGE MISERENDINO
: On the record. I am prepared to render 
an oral decision.  
I™ll take care of the procedural matters first. This charge was 
filed on November 3, 1997. A complaint issued on January 16, 
1998. Complaint alleges that the Respondent. Michigan Timber 

and Truss, Inc., on November 3,
 1997 violated section 8(a)1 of 
the Act by through its agent™s supervisor James Bennett by 
interrogating the Charging Party, Patrick Raquepaw, about his 
union activities and telling him that the Respondent did not 
want a union on the premises. 
The complaint also alleges that the Respondent violated Sec-
tion 8(a)3 of the Act on November 3, 1997 by terminating the 
Charging Party, Patrick Raquepaw because he assisted the un-
ion, engaged in concerted activities and engaged in activitiesŠ
and terminated him to discourag
e employees from engaging in 
union activities. 
Respondent filed a timely answer 
in this complaint. Counsel for the parties have already stated their appearances on the 
record, so I need not go over that. 
With respect to jurisdiction, 
the Respondent is a corporation 
with an office and place of business in 
103 Troy, Michigan and has been engaged in the manufacture of 
roof trusses and floor trusses. 
During the calendar year ending December 31, 1997, the Re-
spondent in conducting it™s business operations at the above 

location derived gross reve
nues in excess of $500,000. 
During the calendar year ending December 31, 1997, the Re-
spondent in conducting its business operations purchased and 
received at its Troy
 facilities, goods valued in excess of 
$50,000 directly from points outsi
de the state of Michigan. 
Respondent admits, and I find, that it is an employer engaged 
in commerce within the meaning of Section (2), (6), and (7) of 

the Act. 
Respondent admits and I find th
at the local 1045, Interior 
Systems Carpenters Union, United Brotherhood of Carpenters 
and Joiners of America, AFLŒCIO, is a labor organization 
within the meaning of Section 2(5) of the Act. 
Respondent admits and I find that Robert French and James 
Bennett are supervisors within th
e meaning of Section 2(11) of 
the Act and agents within the 
SectionŠthe meaning of Section 
2(13) of the Act. 
                                                          
 2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
Now I™ll turn to the facts of the case. The evidence discloses 
that the Respondent is a wholesale 
104 manufacturer of trusses in the Troy tri-county area. It manufac-
turers trusses for the use in support of roofs and floors. 
It employs approximately 45 
to 59 production employees as 
well as approximately 10 office clericals. 
The Charging Party, Patrick Raquepaw, is a member of local 
1045 and for approximately the past year has been an organizer 
with the union. 
On or about October 20, 1997, Charging Party submitted an 
application for employment to
 the Respondent. He underwent a 
physical and shortly thereafter he was hired and began to work 
for the Respondent on October 23, 1997 as a taller for a web 
saw. He essentially was a helper for a web saw operator by the 
name of Mr. John Miller. 
He was assigned to the second shift, 2:00 p.m. to 10:00 p.m. 
His supervisor on the second shift was shift foreman James 
Bennett. After the Charging Party was hi
red, he spoke to approxi-
mately fifteen employees on one or two occasions about the 
union. These discussions occurre
d before work as employees 
approached the employer™s facility. 
According to Mr. Raquepaw™s testimony, prior to November 
3, 1997, no supervisors knew of his union activities, he did not 
pass out any union literature and 
105 he did not wear any union paraphernalia. 
On November 3, 1997, approxima
tely twenty minutes before 
the second shift began at 2:00 p.m., Mr. Raquepaw stood in 
front of the employer™s prope
rty on the public easement and 
distributed a union leaflet whic
h gave wage comparisons. He 
was wearing a union hat and a shirt 
After passing out the literature to approximately 15Šafter 
passing out approximately
 15 fliers, he entered the building to 
punch in to go to work around 2:00 p.m. 
On entering the building he was approached by a second 
shift foreman Mr. James Bennett. It™s at this point that the tes-
timony, as given by Mr. Raquepaw and Mr. Bennett diverges. 
According to the Charging Party™s testimony, Bennett came 
up to him with a flier in his hand and told him to put the fliers 
in his car. Charging Party responded ﬁYeah, but I don™t want to 
be late.ﬂ And Mr. Bennett then
 said ‚‚Don™t worry about it.ﬂ 
So he went outside and he came back. When he came back 
in, Bennett approached him again, and asked him what he was 
doing. Charging Party testified th
at he said he was on his way 
to his work. This conversation 
took place by the cafeteria. 
At that point, Bennett said ‚‚What is this union stuff all about?ﬂ 
106 Charging Party said, testified that it was something that will 
help the guys. According to Raque
paw, testified at that point that Mr. Bennett became upset and he stated ﬁWe don™t need a 
union around here. We don™t want a union and we don™t need a union around. here.ﬂ 
Raquepaw said that this would be good for the guys. At that 
point Mr. Bennett became more ups
et and he said ﬁTake your 
union hat and shirt and go back to the union job.[ﬂ] He did this 

while he was pointing to the door. He said it in a loud voice and 
he was visibly upset. 
 MICHIGAN TIMBER & TRUSS, INC. 461Mr. Raquepaw at that point left the building. 
According to Mr. Bennett, he testified that on November 3rd, 
before the second shift began, the saw cutter, John Miller, came 
into the office. He told him that Raquepaw was outside in the 
parking lot passing out union fliers to bring in a union. 
At that point Miller asked hi
m what was going on. Bennett 
testified that he responded to Miller that he did not know and 
Miller left the office. 
Then he further testified that from inside the office, which 
was located in the center of the shop floor, which has glass 
windows all around, he could see Raquepaw enter the building, 
and he stopped to talk to a ScottŠwhose name I still cannotŠI 
don™t have a 
107 proper spelling onŠand Brian Florence, who were two shift 

operators, employees who were still on the clock. 
At that point Bennett testified he walked out of the office and 
over to Raquepaw and asked hi
m what he was doing. He no-
ticed that Raquepaw had some f
liers in his hand which he was 
tryingŠit appeared he was trying to hide them behind his back. 
Bennett said to Raquepaw ‚‚Go out and put the fliers in your 
car.™™ 
Raquepaw left the facility and we
nt out to his car and came back in. Bennett testified that when he told Raquepaw to go out to the 
car, he noticed that he was wearing a union hat, but he could 
not remember seeing a union shirt or he could not remember 
seeing a union jacket. 
Raquepaw left the building and came back. And at that time, 
Bennett, the foreman, was standing by the tables in the line 1 
area. When Raquepaw came back 
into the building, he stopped 
to talk to Brian Flores again. At that point Bennett testified that 
he went up to him again and asked him ‚‚What are you doing? 
Let™s get to work.ﬂ 
The two then started to walk down a hall towards the cafete-
ria which is on its way to the saw cut area. According to Ben-
nett, Raquepaw started talking about the 
108 union. He began to explain what it could do for the guysŠfor 
the employees in terms of higher wages and better benefits. 
Bennett then said to Raquepaw ﬁWe don™t need a union. We 
don™t want a union, and we don™t want need a union.ﬂ 
Raquepaw kept talking about the union and it™s benefits. Bennett described their conversati
on as one in which there was 
no hostility. They were talking in a loud voice because of the 

machines. But there was no anger involved. 
Finally, he told Raquepaw to either go back to work or leave 
at which point Bennett testified 
that Raquepaw said ﬁI choose 
to leave.ﬂ 
He then walked toward the door, took off his union hat and 
threw it to one of the employees on the first line. 
After that incident, after Raquepaw left the building, 
Raquepaw testified that he want 
back to the union hall to ex-
plain what occurred and he returned to the employer™s facility 

one or two times in the next two weeks to talk to the guys. 
Bennett went to the first shift supervisor, Bob French, and 
told him what happened. He told French that he gave 
Raquepaw the choice of either going or staying 
109 and Raquepaw chose to leave. 
French went to the CEO, part-owner, Jeffrey Van Every, and 
told him what had occurred. Van Every testified that that was 
the first time he knew of the incident that took place on No-
vember 3, 1997. Turning to the unfair labor practice portion of the case, Sec-
tion 8(a)1 violation. Section 7 of
 the Act guarantees employee™s 
the right to self organize, to form, join or assist labor organiza-

tions, bargaining collectively th
rough representatives of their 
own choosing, to engage in other concerted activities for the 
purpose of collective bargaining 
or other mutual aid and protec-
tion. Section 8(a)1 prohibits employer™s interference, restraint or 
coercion of employees exercising their rights guaranteed by 
Section 7. 
With respect to the Section 8(a)1 violation, case either rises 
or falls on a credibility determination of Mr. Raquepaw and Mr. 
Bennett. I credit Mr. Bennett™s testimony as to what he said he said 
prior to Mr. Raquepaw leaving on November 3rd. That is, that 
Mr. Raquepaw initiated the conversation about the union, that 
Bennett said to him ‚‚We don™t want or need a union around 
here, and that Raquepaw continued talking about the union.ﬂ 
110 I credit Mr. Bennett™s testimony because of omissions and 
contradictions in Mr. Raquepaw
™s testimony. Specifically, in 
going over the evidence I note that Mr. Raquepaw, in testifying, 
omitted the fact that he had fliers in his possession when he 
came into the building. 
And that he attempted to hide them behind his back when he 
was approached by mr. Bennett. He also omitted to testify that 
he stopped to speak to Brian Flores and Scott the first time he 
came into the building, and he omitted to testify that he stopped 
to talk to Brian Flores the s
econd time he came into the build-
ing. While these omissions many not 
seem of anything of conse-
quence, they suggest to me that
 he was prone not to tellŠnot 
that he was not telling the truth, but he wasn™t telling the whole 
truth. He wasn™t giving us the whole story when he was testify-
ing. I also find him incredulous to the extent that his testimony 
was contradicted by John Miller. John Miller is no longer em-
ployed by the employer. He didn™t come here with any particu-
lar motive or ax to grind, so to speak. 
Mr. Miller testified that when he was handing out the leaflets 
on November 3, 1997, just prior to the second shoift starting, 
that he handed one to John Miller 
111 and he told him ‚‚Something is
 going to happen today.ﬂ 
Mr. Raquepaw testified he didn™
t elaborate anything further. 
And he specifically denied telling Miller that he was going to 
be fired. 
Miller, on the other hand, testified that when he came to 
work on November 3rd he was driven in a car by his mother, or 
mother-in-law and as he pulled up Raquepaw approached the 
vehicle and extended his hand and said ‚‚So long, it was good 
working with you. I™ll probably be fired today. I™m a union 
organizer.ﬂ That goes far beyond what Mr. Raquepaw testified he said to 
Miller on that day. 
And it also directly contradicts his statement that he did not 
say he was going to be fired. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 462Miller also contradicted Raquepaw in another respect. Miller 
testified that after November 
11th for two weeks, almost on a 
daily basis, Raquepaw appeared at the employer™s facility 
where he attempted to talk to Miller and others about the union. 
He gave an example of following him to a convenience store 
during their lunch break. Miller testified that he became, al-
mostŠsuch a daily time that he 
felt he was being harassed and 
he was considering filing charges for harassment. 
This is inconsistent with Mr. Raquepaw™s testimony 
112 that he was there only two or three times in the two period just 
talking to the guys. 
Again, it suggests to me that he
 was less than fully candid in 
his testimony in telling the entire story and had a tendency to 
downplay significant aspects of his testimony. 
I credit Mr. Bennett that it was Charging Party Raquepaw, 
not he, that initiated the conversation about the union, because 
on November 3rd, I think that was the mode of operation for 
Mr. Raquepaw. He was there to tell everyone about the union. 
That was the intent, to pass out the fliers, to talk to the em-
ployees. That™s what he attempted to do to Brian Flores and 
also to Scott initially when he entered the facility. And also 
with respect to Brian when 
he came back the second time. 
I think it™s very plausible, though,
 in that vein, that he tried 
to convince his supervisor the 
benefits of union organizing 
when the two of them were walking down the hall by the cafe-
teria. 
He is the oneŠI find that he is the one that initiated the con-
versation. 
I credit Mr. Bennett™s testimony that he denied asking 
ﬁWhat™s this union stuff all about?ﬂ 
In this connection I look at his comment in the 
113 totality of the circumstances. The testimony is that when he 
first approached Mr. Raquepaw the first time, he simply asked 
him to putŠasked him what was 
going on and asked him to put 
the literature in the car. 
He didn™t askŠhe didn™t confiscate the literature. He didn™t 
try to take it away from him. He didn™t tell him not to talk to 

any of the employees. He just said to put it in the car, to put it 
away. 
That would have been an ideal t
ime to make an inquiry as to 
what the union stuff was all about or go any further about why 
he was trying to organize and he didn™t do any of those things. 
The testimony isŠand Mr. Raquepaw™s testimony is, that he 
just came up to him and asked him to put it in his car and then Mr. Raquepaw expressed a concern about being late to which 
Mr. Bennett responded ﬁDon™t worry about that. Just go put it 
in your car and come on back and punch in.ﬂ 
There was no hostility. There was no anger in that conversa-
tion. And I think that would have been the step off point to 
making a inquiry about the union 
and it didn™t occur at that 
point. With respect to the conversation that happened outside the 
cafeteria, I think it™s very important to look in the context in 

which that conversation arose. 
114 It was a casual conversation. It 
was open. It was in a hallway 
outside a public area; public, in th
e sense that it was a cafeteria 
that™s frequented by the employees. 
And I credit Mr. Bennett™s testimony that it was initiated by 
Mr. Raquepaw, again, because th
at was something that he was 
attempting to achieve that da
y was talk up the union and get 
people interested in it. 
And I think he continued that when he came back into the 
building. Again, there was at that point no attempt to confiscate any 
literature or stifle the conversat
ion. I think it arose in a casual 
conversation. And the opinionsŠthe statement by Mr. Bennett 
that ‚‚We don™t need a union, we don™t want a union.ﬂ I view 
that and I find that that was his personal opinion. 
The evidence in this case shows that there was never any 
conversation by Mr. Van Every with his foremans as to how 
they were supposed to deal with the union. There was no con-
versation about the union at all, 
whether he was for it or against 
it. He said at one point he may ha
ve expressed an opinion that 
he didn™t think that they needed a union, but that didn™t occur 
within a six month time before November 3rd and he was un-
sure when it happened. 
115 There™s no testimony elicited through Mr. Bennett that con-
tradicts that statement. 
And I think he was expressing 
his personal opinion and not 
necessarily the opinion of the employer but it arose in a casual 
contact in a conversation that was initiated by Mr. Raquepaw. 
For these reasons I shall recommend that the allegation of 
paragraph 11 of the complaint, that the Respondent violated 
Section 8(a)(1) of the Act be dismissed. 
Now turning to the 8(a)(3) alleged violation. Section 8(a)3 
prohibits an employer from discriminating in regard to an em-
ployee™s tenure of employment, to encourage or discourage 
membership in any labor organization. 
In Write Line,
 251 NLRB 1083 (1980),Šand I™ll omit the 
rest of the citationsŠthe Board 
established an analytic frame-
work for deciding discrimination cases turning on employer 

motivation. 
Essentially, Genera
l Counsel hasŠmust establishŠhas the 
burden of establishing at least in
itially, protected activity, of 
knowledge, animus or hostility, and adverse action on behalf of 

the employer which tends to encourage or discourage protected 
activity. 
The burden then shifts to the employer to 
116 persuasively establish by a pre
ponderance of evidence that it would have made the same decision even in the absence of 
protected activity. 
With respect to th
e protected conduct, I don™t think there™s 
any question and certainly neither side has argued that there 

wasn™t any protected conduct here. I think the distribution of 
the leafleting and the attempts to talk to the employees clearly 
constitutes protected conduct. 
With respect to the knowledge 
element, certainly on Novem-
ber 3rd, the evidence showed that the second shift, Mr. Bennett, 
had knowledge of Mr. Raquepaw™s 
union activity. That was for 
the first time. 
Mr. Bennett also testified that he had the authority to hire 
and fire. Whether or not Mr. McEvery was aware of it or not, at 

least his first line supervisor, who had the authority to make a 
decision, and in this case, allege
dly did make that decision, was 
 MICHIGAN TIMBER & TRUSS, INC. 463aware of the union activity. So I think that there is evidence of 
knowledge. Turning to the evidence of animus, I think you have to look 
atŠit™s very important to look at the entire context of the case. 
Again, initially when Mr. Raquepaw went into the building, 
came into the building, I note that the union literature was not 
confiscated. He was 
117 not discouraged from talking to any of the other employees in 
the sense by being told to do that. There was no threat implied 
or implicit of any type of act
ion if he continued to do it. 
He was simply told to take the information back, to his car 
and come back into work and punch in. 
The animus, if there is any animus, is contained in the state-
ment ‚‚We don™t need a union and want a union.ﬂ Because it 
was made by a person who had th
e authority to hire and fire. 
And it certainly shows opposition to the union by a person in 
that capacity. 
Although, I think that™s somewhat
 of a thin reed as far as animus goes I do feel that the evidence does support an infer-
ence of animus in this case. 
That brings us to the last element which is adverse action. 
And here again the testimony diverges. The testimony of Mr. 

Raquepaw was the Mr. Bennett 
told him ‚‚We don™t want a union or need a union. Take your union hat and go back to your 

union job.ﬂ 
At which point Mr. Raquepaw interpreted that as he was be-
ing told that he was fired and he left. There™s no evidence here 
that anyone used the word ‚‚Firedﬂ or anyone said that you™re 

through or anything to that exte
nt. Mr. Bennett™s testimony was 
that Mr. Raquepaw  as I found, engaged him a conversation 
about the union 
118 and he told him that we didn™t need and we don™t want a union. 
That Mr. Raquepaw continued to try to persuade him about 
the merits of joining a union and at which point he gaveŠhe 

told him either you can go back to work or you can leave. 
The inference there being that he had discussed enough 
about the union and it was time to get back to work. At which 
time Mr. Raquepaw choseŠsaid ‚‚I choose to leave.ﬂ 
I credit the testimony of Mr. Bennett. I find it a little implau-
sible that Mr. Raquepaw would 
not ask for a better, clearer 
definition of what Mr. Bennett wa
s telling him if he told him to 
take his union hat and job and go back to the union hall. 
He didn™t ask him if he was being fired. He didn™t ask him 
for any type of explanation. 
He simply left the building. 
Again, I look at the credibility 
resolutions that I made before, 
and particularly the omissions a
nd the contradictions that I™ve 
alluded to before in making this determination. 
The other factor that I take into consideration is the fact that 
if Mr. Bennett was inclined to fire Mr. Raquepaw I think the 
opportune time to do that would 
119 have been in the first instance when he came into the building 
with the fliers and he was seen talking to the employees. 
That would have been the time to turn him around and  send 
him away and fire him. But, the evidence shows that™s not what 
Mr. Bennett did. He simply asked him to take the information 
out to his car and he let him back into the building and he let 
him, at least begin to pr
oceed to his work area. 
To me, that™s not conduct which 
is consistent with someone 
who is intending to or did fire somebody. 
So, based on the evidence before me, I shall recommend that 
the allegations of the complaint with respect to Section 8(a)3 
violation be dismissed as well. 
As far as a conclusion goes, I recommendŠI find that the 
complaint should be dismissed in its entirety. 
Does anyone want to say anything before I close the record? 
MR. JEROME: Nothing further, Your Honor. 
JUDGE 
MISERENDINO
: Nothing from the General Counsel? 
MR. WILSON: No. Hank you 
JUDGE 
MISERENDINO
:  Nothing from the union? 
MR. NAHAT: Nothing. Thank you. 
JUDGE 
MISERENDINO
: This hearing is closed. 120 (Off the record) 
(Whereupon, the hearing was concluded at 2:35 PM.) 
  